BOYER, Chief Judge.
Appellant seeks review of that portion of a final judgment in a dissolution of marriage action which awarded custody of the *86two minor children of the parties to appel-lee. Our examination of the record reveals evidence upon which the trial judge could have awarded custody to either parent or to neither. Although we may well have arrived at a different conclusion, it is not our prerogative to substitute our opinion for that of the trial judge if there is competent evidence in the record to sustain his determination. (Please see Dinkel v. Dinkel, Sup.Ct.Fla.1975, 322 So.2d 22 and Spradley v. Spradley, Sup.Ct.Fla.1976, 335 So.2d 822)
Appellant’s petition for award of attorney’s fees incident to this appeal is denied.
AFFIRMED.
MILLS, J., concurs.
McCORD, J., dissents.